Citation Nr: 1711715	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  13-04 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a disability causing loss of vision.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from March 2008 to July 2011.  The Veteran was awarded the Purple Heart and Combatman Infantryman Badge.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that, in pertinent part, denied service connection for residuals of a traumatic brain injury (TBI) and a disability causing vision loss.  Jurisdiction of the case is with the VA RO in Buffalo, New York.

The Veteran presented testimony at a hearing at the Buffalo RO before a Veterans Law Judge in May 2014.  A transcript of the hearing is of record.  The law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107 (c) (West 2014); 38 C.F.R. § 20.707 (2016).  In October 2016, the Board sent a letter to the Veteran, that explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned (10/21/16 VBMS Hearing Request).  The Veteran did not respond to the Board's letter.  Thus, the Board will proceed with the matters on appeal.

In February 2015, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development, noting that the Veteran also raised a claim for a total rating based upon individual unemployability due to service-connected disabilities (TDIU) that was referred to the AOJ for adjudication.

A June 2015 rating decision granted service connection for migraine headaches (claimed as residuals of a TBI) that represents a full grant of the benefits sought as to the Veteran's claim for service connection for residuals of a TBI.  A January 2016 rating decision granted his claim for a TDIU.



FINDINGS OF FACT

1.  The weight of the medical and other evidence of record is against a finding that the Veteran has a disability causing loss of vision that had its onset in service or is otherwise related to a disease or injury during his military service.  

2.  The Veteran's visual problems are attributed to an astigmatism and myopia, that involve refractive error of the eye, and refractive error is not a disease or disability within the meaning of legislation providing for VA benefits; there is no evidence of superimposed eye injury or disease in service.


CONCLUSION OF LAW

The criteria for service connection for a disability causing loss of vision have not been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 4.9 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1. Duty to Notify and Assist

In May 2011 and in October 2015, the AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 
789 F.3d 1375 (Fed. Cir. 2015).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records and VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured including records considered by the Social Security Administration (SSA) in its November 2013 determination that the Veteran was totally disabled due to an anxiety related disorder (3/28/15 Medical Treatment Records-Furnished by SSA).  

The Veteran underwent VA eye examination in October 2011 and the examination report is of record (12/27/12 VA examination; 3/10/15 STR Medical, page 62 (Goldman Chart)).  

There was substantial compliance with the Board's February 2015 remand that directed the Veteran be scheduled for a VA neurological examination; and that astigmatism and myopia should be considered among the problems he experienced; and the examiner should indicate whether either is due to an in-service injury.  The Veteran underwent a VA examination in June 2015 performed by an ophthalmologist.  The June 2015 VA opinion is adequate, because the examiner reviewed the accurate history, provided clinical findings and diagnoses, and offered a definitive opinion with rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While the examiner did not specifically comment on whether the Veteran had myopia, such an opinion was unnecessary, as myopia cannot be a service-connected disability under 38 C.F.R. § 3.303(c), as discussed below.  

The Board finds that the duties to notify and assist have been met.

II. Facts and Analysis

Contentions

The Veteran contends he did not have to use corrective lens when he entered service and, during active duty, was strongly advised to use them after his head injury (3/6/12 VA 21-4138 Statement in Support of Claim).  He was injured while riding in a patrol vehicle in Iraq that was hit by an explosive device (6/10/14 VVA Hearing Transcript, page 4).  After the accident he experienced increased anxiety and decreased hearing and visual acuity and currently had blurry vision.  Id. at 6.  As noted in the Introduction, his DD Form 214 notes a Purple Heart and Combat Infantryman's Badge among his awards and decorations. 
Thus, the Veteran maintains that service connection is warranted for a disability causing loss of vision.

Legal Criteria

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303.

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. § 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  VAOPGCPREC 82-90 (July 18, 1990) (reissuing General Counsel opinion 01-85 (March 5, 1985)) in essence held that a disease considered by medical authorities to be of familial (or hereditary) origin by its very nature preexists a claimant' s military service, but could be granted service connection if manifestations of the disease in service constituted aggravation of the condition.  Congenital or developmental defects, as opposed to diseases, could not be service-connected because they are not diseases or injuries under the law; however, if superimposed injury or disease occurred, the resultant disability might be service-connected.  Id.   

VA regulations provide that refractive errors of the eyes are not diseases or injuries within in the meaning of applicable legislation for disability compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. at 516.  Myopia is a refractive error also called nearsightedness.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1215 (30th ed. 2003).  Astigmatism is also a refractive error.  Id. at 168.

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b); but see Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013) (finding that the theory of continuity of symptomatology can be applied only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309 (a)).

A service connection claim must be accompanied by evidence that establishes that the claimant currently has the claimed disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 303 (2013) (stating that where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  The Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 
24 Vet. App. 428 (2011).

Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).

Analysis

Facts

Service treatment records reveal that, in February 2008, when the Veteran was examined for enlistment into active service, an eye abnormality was not reported, and his uncorrected distant and near visual acuity was 20/20, bilaterally (3/10/15 STR Medical (5th set), pp. 78-79).  In April 2009, his uncorrected distant and near visual acuity was 20/40.  Id. at 74.

On January 30, 2010, the Veteran's vehicle was struck by an explosive device (3/10/15 STR Medical (6th set), pp. 37, 72; 3/10/15 STR Medical (1st set, page 50) (Military Acute Concussion Examination (MACE)).  He denied loss of consciousness but reported blurred vision (3/10/15 STR Medical (6th set), page 72).  When seen 3 days later in February 2010, the assessment was a concussion.  Id.; (see also 3/10/15 STR Medical (1th set), page 45).  A February 2010 discharge diagnosis record does not include a diagnosis of a vision problem (3/10/15 STR Medical (1st set), page 22).  An April 2010 Individual Vision Readiness Worksheet indicates that the Veteran's uncorrected visual acuity in each eye was 20/20 (3/10/15 STR Medical (1st set), page 12).

A history of TBI was noted in July 2010 (3/10/15 STR Medical (6th set), page 63).  An August 2010 speech-language pathology assessment indicates that the Veteran's vision was within full limits and he reported difficulty with distance vision.  Id. at 45.  On a Report of Medical History completed in October 2010, the Veteran checked no to having an eye disorder or eye trouble (3/10/15 STR Medical (5th set), page 60).  On examination at that time, his uncorrected visual acuity for distance was 20/30 corrected to 20/20, bilaterally.  Id. at 56.  His near vision was 20/20 in each eye.

A May 2011 miliary separation examination record does not discuss vision problems (3/10/15 STR Medical (6th set), p. 8).  The Veteran did not report having vision problems on a May 2011 Report of Medical Assessment (3/10/15 STR Medical (2nd set), page 4).

Post service medical evidence includes an October 2011 VA optometric examination report (12/27/12 VA Examination; 3/10/15 STR Medical, page 62 (Goldman Chart)) indicating that the Veteran was diagnosed with myopia with astigmatism in September 2011.  In this regard, the VA examiner stated that the Veteran did not have or had not been previously diagnosed with an eye condition (other than congenital or developmental errors of refraction).  In the medical history section, the examiner noted that the onset of the Veteran's eye conditions was his TBI.  The Veteran's uncorrected visual acuity for near and far distance in each eye was 20/40 or better.  The examiner checked yes to the Veteran having contraction of a visual field defect, noted that visual field testing was performed, and checked no to whether the Veteran had loss of a visual field.  The examiner remarked that the Veteran had a low myopia with astigmatism for which he needed to use glasses full time with a mild tint for vision comfort and increased vision.  His glass prescription will change and needed to be updated as vision changed.

The June 2015 VA examiner noted the Veteran's history of an explosion injury and that he wore safety glasses.  The Veteran had eye glasses that broke and reported that his vision was always blurry, definitely worse at night, and did not seem to be improving.  His vision was good before the explosion.  The Veteran's uncorrected visual acuity for near and distance was 20/40 or better in each eye.

The VA ophthalmologist's assessment did not reveal any pathologic findings to suggest any trauma to the Veteran's eyes as a result of the TBI.  The examiner even performed a retinoscopic and manifest refraction and found regular astigmatism.  With this, Veteran was able to see 20/25 each eye at distance.  The examiner commented that a checkup with optometric services through the VA may help the Veteran address his complaint of blurring at distance and seeing shadows of letters with full eye glass correction.

The examiner observed that the Veteran was also squeezing his lids tight during the exam noting light sensitivity.  However, the ophthalmologist did not appreciate any corneal abrasion, foreign body sensation, or anterior chamber reaction to account for this.  

Further, the Veteran's Visual Field test showed contraction in the superior part of his field in each eye that the examiner speculated may reflect his squeezing that can be attributed to the upper lids.  The examiner did not see any pathology on dilated fundus exam that showed physiologic optic nerves in each eye with flat retina out to the periphery in each eye.

Analysis

Myopia and astigmatism involve refractive error of the eyes.  Refractive error of the eyes, as such, is not a disease within the meaning of applicable legislation providing compensation benefits.  38 C.F.R. § 3.303(c); Beno v. Principi, 3 Vet. App. 439, 441 (1992) (affirming the Board's finding that the Veteran's personality disorder was developmental in nature and not subject to service connection); VAOPGCPREC 82-90.

The Veteran has contended that service connection should be granted for a disability causing visual loss.  The evidence reflects that he currently has an astigmatism, and myopia was noted after service.  While service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury, there is no medical indication of such in this case.  Here, the June 2015 physician-examiner specifically found no residuals of the January 2010 blast on examination or any current eye condition other than refractive error.  As such, there is no superimposed disease or injury such as to warrant service connection for an eye disability.  See 38 C.F.R. § 3.303(c); Winn, 8 Vet. App. at 516 (holding that "non-disease or non-injury entities such as congenital defects" are not "disabilities" within the meaning of section 1110).  In short, no medical opinion or other medical evidence showing that the Veteran currently has a visual disorder (other than a congenital or developmental defect) as due to his active military service has been presented.  Brammer v. Derwinski, 3 Vet. App. at 223; Degmetich v. Brown, 104 F. 3d at 1328.

The Board recognizes the Veteran's genuine belief that his eye disability is related to his active military service.  He is not, however, competent to render an opinion as to the etiology of his eye disability that involves a complex sensory system of the human body.  Further, the Veteran has submitted no evidence beyond his own statements demonstrating the onset of an eye disability during his active service. 

While the Veteran is competent to report observable symptoms such as blurred vision, he is not competent to provide evidence as to more complex medical issues, such as the underlying etiology of his bilateral eye disability.  See Kahana, 24 Vet. App. 433-34 (2011).  Lay testimony is competent if it is limited to matters that the lay person actually observed and is within the realm of the witness's personal knowledge.  See 38 C.F.R. § 3.159(a)(2) (stating that competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience and lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

The June 2015 opinion from the VA examiner, a specialist in ophthalmology, is the most probative evidence of record on the question of a nexus to service.  It shows that the claims file was extensively reviewed and the Veteran's reports and relevant facts were duly considered.

Since the VA physician-examiner's opinion was based on a review of the pertinent history, and was supported by a detailed rationale, it provides compelling evidence against the Veteran's claim.  The VA physician did not only provide data and conclusions, but also provided a clear and reasoned analysis that the court has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The Veteran believes that his claimed disability is related to his active service, but this opinion is of no probative value, because he lacks the medical expertise needed to attribute his eye disability to active military service, as opposed to the other possible causes.  The VA examiner was well qualified to assess the causes of the eye disability and provided extensive reasons for his opinions.  For these reason and those noted above, the Board finds that the 2015 VA examiner's opinion outweighs that of the Veteran.  

There is no competent and credible lay or medical opinion or evidence to refute the June 2015 VA examiner's opinion.  As such, the Board finds that the weight of the probative evidence of record is against a finding that the Veteran has a disability causing vision loss that is causally or etiologically related to any disease, injury, or incident, in service.  Consequently, service connection is not warranted. 

In sum, a preponderance of the medical and lay evidence of record is against the Veteran's claim for service connection for a disability causing vision loss and his claim must be denied.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a disability causing vision loss



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


